DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 6/02/2022 are acknowledged. Claims 1, 4, 6-8, 10-16, 18-22, 24-33, 36-38 and 58 are pending and subject to prosecution.  Claims 1, 6, 7, 29, 30 and 31 are amended.  Claim 5 is cancelled with the amendment of 6/02/2022.  Claim 58 is new.

Priority
The instant Application, filed 4/20/2018, is a 371 National Stage Application of PCT/US16/58484, filed 10/26/2016, which claims priority to US Provisional Application No. 62/245,824, filed 10/23/2015.  Thus, the earliest possible priority for the instant Application is 10/23/2015.

Claims
Independent claim 1 is directed to a method of treating a lysosomal storage disease by administering an adeno-associated viral vector encoding a lysosomal hydrolase, wherein a first and second immunosuppressant are administered, and wherein at least one immunosuppressant is administered prior to the administration of the AAV vector.  The claim has been amended to require wherein the first immunosuppressive agent is cyclosporine, previously required in cancelled claim 5.  The claim has also been amended to require wherein the second immunosuppressive agent is mycophenolate or mycophenolate mofetil (MMF).  The requirement for mycophenolate or MMF were previously first required in claims 6 and 7.
Independent claim 1 is directed to:
“A method of treating a mammal having a lysosomal storage disease (LSD) associated with tripeptidylpeptidase 1 (TPP1) insufficiency, said method comprising the steps:
(a) administering to the brain or spinal cord ) particles, said AAV particles
(i) comprising an AAV capsid protein and a nucleic acid inserted between a pair of AAV inverted terminal repeats (ITRs), said nucleic acid encoding a polypeptide comprising TPP1 or a pro-enzyme thereof, 
(ii) being capable of transducing cells of said mammal and proteins expression of said polypeptide; and
(b) administering to said mammal a first immunosuppressive agent, wherein said first immunosuppressive agent is cyclosporine, and a second immunosuppressive agent, wherein said second immunosuppressive agent is either mycophenolate or mycophenolate mofetil (MMF),
wherein at least one of said first immunosuppressive agent and said second immunosuppressive agent [[are]] is administered to said mammal prior to administration of said AAV particles,
and wherein a neutralizing antibody response in said mammal is reduced by administration of said first immunosuppressive agent and said second immunosuppressive agent.”

The instant specification teaches neutralizing antibodies encompass neutralizing antibodies to AAV or to the lysosomal enzyme itself (paragraph [0031]).

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 10-14, 16, 18-22, 24-28, 33 and 36-38 remain, and new claim 58 are rejected under 35 U.S.C. 103 as obvious over Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006. 204-213 (of record), as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 (of record) and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410 (of record), and further in view of WO2012/135857 to Davidson (of record) and US Patent No. 6,302,685 to Lobel (record).  The claims are directed to a method of treating a lysosomal storage disease associated with tripeptidylpeptidase 1 (TPP1) insufficiency, by administering an adeno-associated viral vector encoding a lysosomal hydrolase, wherein a first immunosuppressant agent of cyclosporin, and a second immunosuppressant of mycophenolate or mycophenolate mofetil, are administered, and wherein at least one immunosuppressant is administered  prior to the administration of the AAV vector, wherein the lysosomal hydrolase encoded by the AAV is tripeptidyl-peptidase 1 (TPP1), and wherein a neutralizing antibody response in said mammal is reduced by administration of said first and second immunosuppressive agent.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied reference has a common inventor and assignee with the instant application. However, the publication date of Davidson is 10/4/2012, and thus qualifies as a 102(a)(1) dated reference.  Thus the publication of Davidson is greater than 1 year earlier than the earliest priority date of the instant application (10/23/2015).  Thus the instant rejection cannot be overcome by provisions provided in MPEP 717.02.
Ciron discloses a method of treating a lysosomal storage disorder by administering AAV particles encoding a lysosomal hydrolase IDUA to the brain of a mammal, and further administering 2 immunosuppressive agents before administering the AAV particles:
Ciron discloses administering AAV particles encoding alpha-L-iduronidase (IDUA) to the brain of dogs of a Hurler Syndrome Lysosomal storage Disease model, wherein the AAV particles transduce and express the recombinant IDUA, and wherein the dogs are subjected to immunosuppressive therapy comprising administering cyclosporine and mycophenolate to the dogs at least three weeks before the AAV particles were injected in the brain (see Abstract, pages 205-206, Table 1; Fig 1).  Ciron discloses the AAV particles were generated according to Desmaris, 2004.  Desmaris is cited solely to show that the IDUA enzyme was encoded on a nucleic acid that is flanked by a pair of AAV ITRS (see page 69 “Adenoassociated Virus Vector Construction and Production” Section of Desmaris).
Shultz is cited solely to show that alpha-L-iduronidase (IDUA) is a lysosomal hydrolase (Table 1).
Ciron shows that the animals subjected to the cyclosporine and mycophenolate regimen had greater numbers of viral genomes, and distribution of viral genomes throughout the brain, compared to animals treated only with cyclosporine or controls (page 208, Fig 1). Ciron shows that animals receiving cyclosporine and mycophenolate regimen had reduced neuropathy lesions compared to controls (page 209, Fig 2).  Ciron shows that neutralizing antibodies (anti-IDUA) developed in the brain of controls and animals treated only with cyclosporine, but that no antibodies were detected in animals treated with both cyclosporine and mycophenolate (page 210, Table 2). Thus, Ciron shows a reduction in a neutralizing antibody response is reduced in treated mammals.
Ciron discloses gene therapy treatment of lysosomal storage diseases, wherein gene therapy vectors encode and express the missing enzyme are developing, but that enzyme synthesis in the brain can potentially cause local inflammatory responses, and because humans receiving protein enzyme replacement therapy are known to generate neutralizing antibodies (page 205).  Thus, in light of the positive results of the therapy used therein, Ciron discloses the methodology therein can be extended to treatment of other lysosomal storage disorders (page 211, first column).  Ciron discloses the development of subacute encephalitis in treating human with IDUA emphasizes the importance of preventing immune responses to recombinant proteins, and this prevention can be extended to other diseases (page 212, second column).
However, Ciron, as evidenced by Desmaris and Schultz do not disclose wherein the lysosomal hydrolase is TPP-1, as required by instant claim 1.
Davidson discloses lysosomal storage diseases are generally caused by an enzyme deficiency (page 29).  Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).  Davidson discloses lysosomal storage diseases LINCL can be treated by administering AAV particles encoding a lysosomal hydrolase to the brain, wherein the lysosomal hydrolase encodes TPP1 (Page 3).  Davidson discloses the TPP1 is encoded between two inverted terminal repeat sequences of the AAV (page 3). Davidson discloses the AAV encoding TPP1 particles are administered to the brain of a TPP1 deficient dog model, where the AAV particles express TPP1 in vivo (examples).  Davidson shows that cognitive abilities improved, brain atrophy was reduced, and longevity was increased in animals treated with AAV vectors encoding TPP1 compared to controls (page 31; FIG 5).
Lobel discloses encoding CLN2 (TPP1) in viral vectors, including AAV vectors, to treat the lysosomal storage disorder late infantile neuronal ceroid lipofuscinosis (LINCL) (Abstract, column 3, lines 18-33, column 23, lines 1-33; column 25, lines 25-50).  Lobel discloses that when administering a viral vector encoding CLN2 for gene therapy, the method includes co-administering an immunosuppressive agent, to avoid immune-deactivation of the virus vector (column 25, lines 51-61).
It would have been obvious to the skilled artisan to administer AAV particles encoding TPP1 in a method of treating a lysosomal storage disorder with immunosuppressants, wherein the immunosuppressants are administered prior to the AAV particles.  A skilled artisan would have been motivated to use the immunosuppressants of Ciron with the methodology of Davidson, as Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  A skilled artisan would have further been motivated to use an immunosuppressant when administering a viral vector encoding TPP1, as Lobel discloses use of immunosuppressants when administering viral vectors encoding TPP1 reduce immune response to the virus itself.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as administration of TPP1 to treat lysosomal storage disorders was known in the art, including with additional immunosuppressants.
With regard to claims 4, 6-7, and 10 Ciron discloses the cyclosporine and mycophenolate mofetil to the dogs at least three weeks before the AAV particles were injected.
With regard to claims 11-14, and 24 Ciron, as evidenced by Desmaris and Schultz do not disclose wherein the AAV encoding TPP-1 is administered to the brain ventricle or cerebral spinal fluid, such that the particles contact and transduce ependymal cells, and wherein the transduced cells secrete the recombinant TPP1 into the CSF as required by instant claims 11-14 and 24.  Davidson discloses the AAV particles encoding TPP1 are administered to the brain ventricles or CSF, wherein the particles transduce the ependymal cells, and the cells secrete the recombinant TPP1 into the CSF (Example 1).  Davidson discloses transducing ependymal cells in the ventricles allows for steady state protein secretion into the CSF (page 29). It would have been obvious to combine Ciron, as evidenced by Desmaris and Schultz further with the disclosure of Davidson and inject the AAV particles into the ventricles such that the AAV transduce the ependymal cells therein in order to generate a steady state of TPP1 secretion into the CSF, as taught by Davidson.
With regard to claim 16, the mammals of Ciron are non-rodent dogs (abstract, Table 1).
With regard to claims 18-20, Ciron discloses the ultimate purpose of the studies therein is for human treatment of lysosomal diseases, including children (Abstract, page 212-213). Davidson discloses the method of treating lysosomal storage disorders is to treat humans (page 3). Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).   Lobel discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of CLN2 (TPP1) and that all childhood forms are fatal (column 1, lines 23-39).    Thus, it would have been obvious to treat a human child, from about 1 to about 4 years of age from the cited art.
With regard to claim 21, the LSD of Ciron is Hurler Syndrome.  Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).
With regard to claim 22, Ciron discloses the AAV particles are administered to the tissue of the brain (page 205, page 211).
With regard to claims 8, 25-28, and 33 which depend from claim 1, the claims comprise contingent limitations that the treated animals exhibit functional effects of the methodology practiced in the active steps of claim 1.  The claims do not require not require any additional active steps further than that already performed in claim 1.  MPEP 2111.04.  Thus, because Ciron, as evidenced by Desmaris and Schultz, taken in light of Davidson and Lobel render obvious the method steps of claim 1, functional effects of the claims are rendered obvious.  The claimed improved effects are likewise predictable, as Davidson shows that cognitive abilities improved, brain atrophy was reduced, and longevity was increased in animals treated with AAV vectors encoding TPP1 compared to controls (page 31; FIG 5); and Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  Thus, a skilled artisan would expect even greater improvements to the functional effects of the AAV TPP1 particles of Davidson when combined with immunosuppressants as taught by Ciron.
With regard to claim 36, Ciron, as evidenced by Desmaris and Schultz do not disclose wherein the TPP1 polypeptide is expressed in the cerebellum.  However, Davidson discloses following transduction and expression in ependymal cells, recombinant TPP1 is expressed in the cerebellum (Example 1, page 31).
With regard to claim 37 and 38, Ciron discloses the AAV particles are AAV 5 particles (page 205).  Desmaris is cited as evidence to show the AAV5 particles use AAV5 ITRs (see page 69 “Adenoassociated Virus Vector Construction and Production” Section of Desmaris).
With regard to new claim 58, directed to wherein the TPP1 protein is encoded by SEQ ID NO:5, Ciron, nor Davidson disclose the peptide sequence encoded by TPP1.  Lobel discloses TPP1 is encoded by SEQ ID NO: 3 therein, is 100% identical to instantly claimed SEQ ID NO:5.  It would have been obvious select the known amino acid sequence for TPP1 disclosed in the prior art.

Claims 15 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006. 204-213 (of record), as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 (of record) and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410 (of record), and further in view of WO2012/135857 to Davidson (of record) and US Patent No. 6,302,685 to Lobel (of record), as applied to claims 1, 4, 6-8, 10-14, 16, 18-22, 24-28, 33, 36-38 and 58 above, and further in view of US Patent Application No. 2013/0195801 to Gao (of record).  The claims encompass an embodiment wherein the AAV particles contact endothelial cells (claim 15) and wherein the AAV particles are administered at a dose of about 108 vg/kg to 1015 vg/kg (claim 32).  
The disclosures of Ciron, as evidenced by Desmaris and evidenced by Schultz, in light of Davidson and Lobel are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Ciron evidenced by Desmaris and evidenced by Schultz, in light of Davidson and Lobel renders obvious a method of treating a lysosomal storage disorder by administering AAV particles encoding TPP1 to the brain of a mammal, and further administering 2 immunosuppressive agents before administering the AAV particles.  The cited art does not disclose wherein the AAV particles contact an endothelial cell, as required by instant claim 15.  Ciron discloses the total dosages in vector genomes/animal (page 205), but does not provide the information in viral genomes/kg, as required by instant claim 32.
Gao discloses methods of administering AAV particles to the CNS for gene therapy (Abstract).  Gao discloses the AAV particles can encode therapeutic transgenes, including those to treat lysosomal storage diseases (paragraph [0069], [0097]).  Gao discloses the route of administration includes administering directly to the spine or brain via injection (paragraphs [0066]-[0067]).  Gao discloses delivery to the CNS includes wherein the AAV particles contact, transduce and express the transgene in endothelial cells (paragraph [0236]).  Gao discloses the dosing required to achieve a desired or therapeutic effect can be provided as vector genomes/kilogram of body weight, and is determined by route of administration, level of gene expression required, specific disease, stability of the gene product.  Gao “one of skill in the art can readily determine a rAAV virion dose range to treat a subject having a particular disease or disorder based on the aforementioned factors, as well as other factors that are known in the art”  (paragraph [0104]).  Gao discloses in some cases the AAV are administered at a dose of 1010-1015 viral genomes /kg (paragraph [0104]).
It would have been obvious to combine the disclosure of Ciron, as evidenced by Desmaris and evidenced by Schultz, taken in view of Davidson and Lobel, on methods of treating lysosomal storage disorders with immunosuppressant therapy further with the disclosure of Gao.  A skilled artisan would have looked to the disclosure of Gao on parameters of AAV delivery to CNS, including types of cells that can be transduced and dosages.  See MPEP 2143 (I)(A) and (E): Combining prior art elements according to known methods to yield predictable results; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, all of the parameters are known in the art, just not in a single reference.  In combination each element merely performs that same function as it does separately.  Further, Goa provides a finite number of identified, predictable solutions for AAV expression and the dosages, and discloses that the skilled artisan can figure out effective amounts depending on need.  Thus, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the claimed elements were known in the art of AAV delivery to the CNS at the time of the invention. 

Claims 29 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006. 204-213 (of record), as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 (of record) and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410 (of record), and further in view of WO2012/135857 to Davidson (of record) and US Patent No. 6,302,685 to Lobel (of record), as applied to claims 1, 4, 6-8, 10-14, 16, 18-22, 24-28, 33, 36-38 and 58 above, and further in view of Wang et al. Sustained AAV-mediated Dystrophin Expression in a Canine Model of Duchenne Muscular Dystrophy With a brief Course of immunosuppression.  Molecular Therapy, 2007. 15(6):1160-1166, of record, stated on Applicant’s IDS dated 10/21/19.  The claims encompass wherein the cyclosporine is administered at a dosage of about 5-20 mg/kg twice a day for a period of at least 3 months (claim 29) and wherein the mycophenolate is administered at a dosage of about 5-20 mg/kg/day (claim 31). 
The disclosures of Ciron, as evidenced by Desmaris and evidenced by Schultz, in light of Davidson and Lobel are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Ciron evidenced by Desmaris and evidenced by Schultz, in light of Davidson and Lobel renders obvious a method of treating a lysosomal storage disorder by administering AAV particles encoding TPP1 to the brain of a mammal, and further administering 2 immunosuppressive agents before administering the AAV particles.  The cited art does not disclose wherein the cyclosporine is administered at a dosage of about 5-20 mg/kg twice a day for a period of at least 3 months (as required by instant claim 29) and wherein the mycophenolate is administered at a dosage of about 5-20 mg/kg/day (as required by instant claim 31).
Wang discloses a method of administering AAV vectors encoding a transgene to dogs, wherein administering the immunosuppressants cyclosporine and mycophenolate are administered before AAV administration, and wherein the administration of the immunosuppressants permits long term and robust expression of the encoded transgene (Abstract, page 1161).   Wang discloses wherein the cyclosporine is administered at 5 mg/kg, twice a day for 3 months; and wherein the mycophenolate is administered at a dosage of 7.5 mg/kg twice a day (see page 1116, FIG 1).
It would have been obvious to the skilled artisan to combine the disclosure Ciron, as evidenced by Desmaris and evidenced by Schultz, taken in view of Davidson and Lobel, on methods of treating lysosomal storage disorders with immunosuppressant therapy further with the disclosure of Wang on an immunosuppressant regimen that results in long term and robust expression of a transgene expressed from AAV particles.   A skilled artisan would have looked to the disclosure of Wang on parameters of immunosuppressant regimens used during AAV delivery which was known to result in long term and robust transgene expression.  See MPEP 2143 (I)(A) and (E): Combining prior art elements according to known methods to yield predictable results; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, all of the parameters are known in the art, just not in a single reference.  In combination each element merely performs that same function as it does separately.  Further, Wang provides a finite number of identified, predictable solutions for immunosuppression regimens and dosages.  Thus, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the claimed elements were known in the art of AAV delivery at the time of the invention. 

Claims 1, 4, 6-8, 10-14, 16, 18-20, 21-22, 24-28, 30, 36-38 remain, and new claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Ellinwood et al. Safe, Efficient, and Reproducible Gene Therapy of the Brain in the Dog Models of Sanfilippo and Hurler Syndromes.  Molecular Therapy, 2011.  19(2):251-259 (of record), as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 (of record) and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410 (of record), in view of Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006. 204-213 (of record), and further in view of WO2012/135857 to Davidson (of record) and US Patent No. 6,302,685 to Lobel (of record).  The claims are directed to a method of treating a lysosomal storage disease by administering an adeno-associated viral vector encoding a lysosomal hydrolase, wherein a first and second immunosuppressant are administered, and wherein at least one immunosuppressant is administered prior to the administration of the AAV vector, wherein the lysosomal hydrolase encoded by the AAV is tripeptidyl-peptidase 1 (TPP1), and wherein a neutralizing antibody response in said mammal is reduced by administration of said first and second immunosuppressive agent. This rejection is modified in response to Applicant’s amendments to the claims.
The applied reference has a common inventor and assignee with the instant application. However, the publication date of Davidson is 10/4/2012, and thus qualifies as a 102(a)(1) dated reference.  Thus the publication of Davidson is greater than 1 year earlier than the earliest priority date of the instant application (10/23/2015).  Thus the instant rejection cannot be overcome by provisions provided in MPEP 717.02.
Ellinwood discloses administering AAV particles encoding Alpha-N-acetyl-glucosylsaminidiase (NAGLU) to the brains of Sanfilippo lysosomal storage disease model AND AAV particles encoding alpha-L-iduronidase (IDUA) to the brain of dogs of a Hurler Syndrome Lysosomal storage Disease model, respectively, wherein the AAV particles transduce and express the recombinant NAGLU and IDUA, and wherein the dogs are subjected to immunosuppressive therapy comprising administering cyclosporine and mycophenolate (see Abstract, pages 252-255, Table 1; Figs 1-4). 
Ellinwood discloses the AAV particles were generated according to Desmaris, 2004 (page 257, reference 20 therein).  Desmaris is cited solely to show that the IDUA enzyme was encoded on a nucleic acid that is flanked by a pair of AAV ITRS (see page 69 “Adenoassociated Virus Vector Construction and Production” Section of Desmaris).  Thus, the AAV particles encoding IDUA and NAGLU are flanked by AAV ITRS.  Shultz is cited solely to show that alpha-L-iduronidase (IDUA) and Alpha-N-acetyl-glucossaminidiase (NAGLU) are lysosomal hydrolases (Table 1).
Ellinwood discloses the immunosuppression is a combination of mycophenolate mofetil and cyclosporine (page 258), and discloses the regimen was originally disclosed in Ciron, 2006 (page 252, Reference 15 in Ellinwood).  Ellinwood discloses the work of Ciron shows that “the administration of immunosuppressant (a combination of cyclosporine and mycophenolate mofetil) was mandatory to prevent immune response against the therapeutic enzyme in MPSI dogs”) (page 252).  And the results of the present study “confirmed that immunosuppression was mandatory to preventing inflammatory response and allowing disease correction in the brain of treated MPSIIIB [Sanfilippo] dogs” (page 256, first column). Ellinwood discloses that anti-neutralizing antibodies against NAGLU are suspected of being reduced in treated animals, but cannot show the reduction because antibodies were not available to design appropriate assays (page 257, second column).
However, with regard to claim 1, Ellinwood, as evidenced by Desmaris and Schultz, do not disclose wherein immunosuppressant is administered prior to AAV administration, or the lysosomal hydrolase is TPP-1, as required by instant claim 1.
Ciron discloses AAV particles encoding IDACU are administered to the brains of Hurley’s Syndrome dogs, wherein the dogs are also administered cyclosporine and mycophenolate mofetil at least three weeks before the AAV particles were injected in the brain (pages 205-206 of Ciron).
Ciron shows that the animals subjected to the cyclosporine and mycophenolate regimen had greater numbers of viral genomes, and distribution of viral genomes throughout the brain, compared to animals treated only with cyclosporine or controls (page 208, Fig 1). Ciron shows that animals receiving cyclosporine and mycophenolate regimen had reduced neuropathy lesions compared to controls (page 209, Fig 2).  Ciron shows that neutralizing antibodies developed in the brain of controls and animals treated only with cyclosporine, but that no antibodies were detected in animals treated with both cyclosporine and mycophenolate (page 210, Table 2). Thus, Ciron shows a reduction in a neutralizing antibody response is reduced in treated mammals.
Davidson discloses lysosomal storage diseases are generally caused by an enzyme deficiency (page 29).  Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).  Davidson discloses lysosomal storage diseases LINCL can be treated by administering AAV particles encoding a lysosomal hydrolase to the brain, wherein the lysosomal hydrolase encodes TPP1 (Page 3).  Davidson discloses the TPP1 is encoded between two inverted terminal repeat sequences of the AAV (page 3). Davidson discloses the AAV encoding TPP1 particles are administered to the brain of a TPP1 deficient dog model, where the AAV particles express TPP1 in vivo (examples). Davidson shows that cognitive abilities improved, brain atrophy was reduced, and longevity was increased in animals treated with AAV vectors encoding TPP1 compared to controls (page 31; FIG 5).
Lobel discloses encoding CLN2 (TPP1) in viral vectors, including AAV vectors, to treat the lysosomal storage disorder late infantile neuronal ceroid lipofuscinosis (LINCL) (Abstract, column 3, lines 18-33, column 23, lines 1-33; column 25, lines 25-50).  Lobel discloses that when administering a viral vector encoding CLN2 for gene therapy, the method includes co-administering an immunosuppressive agent, to avoid immune-deactivation of the virus vector (column 25, lines 51-61).
It would have been obvious to use the protocol of Ciron in the methodology of Ellinwood.  Ellinwood expressly discloses its methodology is based on Ciron, and that immune suppression was “mandatory” to prevent immune response in both the Hurley and Sanfilippo models.  Further, Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as administering two immunosuppressants before AAV therapy to treat LSD in the brain was known at the time of the invention.
It would have been obvious to the skilled artisan to administer AAV particles encoding TPP1 in a method of treating a lysosomal storage disorder with immunosuppressants, wherein the immunosuppressants are administered prior to the AAV particles.  A skilled artisan would have been motivated to use the immunosuppressants of Ellinwood with the methodology of Davidson, as Ellinwood discloses use of immunosuppressants was mandatory for preventing inflammatory responses; Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  A skilled artisan would have further been motivated to use an immunosuppressant when administering a viral vector encoding TPP1, as Lobel discloses use of immunosuppressants when administering viral vectors encoding TPP1 reduce immune response to the virus itself.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as administration of TPP1 to treat lysosomal storage disorders was known in the art, including with additional immunosuppressants.
With regard to claims 4 and 10 wherein the first and second immunosuppressants are administered prior to the AAV particles, the claim are obvious over Ellinwood in light of Ciron, for the reasons stated above for claim 1, as Ciron discloses the cyclosporine and mycophenolate mofetil to the dogs at least three weeks before the AAV particles were injected.
With regard to claims 6-7, Ellinwood discloses the immunosuppressants are cyclosporine and mycophenolate mofetil (page 258).
With regard to claims 11-14, and 24 Ellinwood, as evidenced by Desmaris and Schultz do not disclose wherein the AAV encoding TPP-1, is administered to the brain ventricle or cerebral spinal fluid, such that the particles contact and transduce ependymal cells, and wherein the transduced cells secrete the recombinant TPP1 into the CSF as required by instant claims 11-14 and 24.  Davidson discloses the AAV particles encoding TPP1 are administered to the brain ventricles or CSF, wherein the particles transduce the ependymal cells, and the cells secrete the recombinant TPP1 into the CSF (Example 1).  Davidson discloses transducing ependymal cells in the ventricles allows for steady state protein secretion into the CSF (page 29). It would have been obvious to combine Ellinwood, as evidenced by Desmaris and Schultz further with the disclosure of Davidson and inject the AAV particles into the ventricles such that the AAV transduce the ependymal cells therein in order to generate a steady state of TPP1 secretion into the CSF, as taught by Davidson.
With regard to claim 16, Ellinwood discloses the mammals are dogs (Abstract, Table 1).
With regard to claims 18-20, Ellinwood discloses the ultimate purpose of the studies therein is for human treatment of lysosomal diseases, including children (page 257).  Davidson discloses the method of treating lysosomal storage disorders is to treat humans (page 3). Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).   Lobel discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of CLN2 (TPP1) and that all childhood forms are fatal (column 1, lines 23-39).    Thus, it would have been obvious to treat a human child, from about 1 to about 4 years of age from the cited art.
With regard to claim 21, Ellinwood discloses the mammal treated is an animal model of Hurler’s Syndrome and Sanfillioppo Syndrome (Abstract). Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).
With regard to claim 22, Ellinwood discloses the AAV particles are administered to the brain tissue (page 258).
With regard to claims 8, 25-28, and 33 which depend from claim 1, the claims comprise contingent limitations that the treated animals exhibit functional effects of the methodology practiced in the active steps of claim 1.  The claims do not require not require any additional active steps further than that already performed in claim 1.  MPEP 2111.04.  Thus, because Ellinwood, as evidenced by Desmaris and Schultz, taken in light of Ciron, Davidson and Lobel render obvious the method steps of claim 1, functional effects of the claims are rendered obvious. The claimed improved effects are likewise predictable, as Davidson shows that cognitive abilities improved, brain atrophy was reduced, and longevity was increased in animals treated with AAV vectors encoding TPP1 compared to controls (page 31; FIG 5); and Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  Thus, a skilled artisan would expect even greater improvements to the functional effects of the AAV TPP1 particles of Davidson when combined with immunosuppressants as taught by Ellinwood.
With regard to claim 30, Ellinwood discloses dog b89, who was treated with immunosuppressants and AAV at age 9.5 months, and euthanized at age 13.9 months, thus a total time of follow up about 4 months (table 1).  Ellinwood discloses dog b89 stopped being treated with immunosuppressants “2 months before sacrifice” (page 254), which means that dog had its dose of cyclosporine reduced after 2 months after administration of AAV particles.
With regard to claim 36, Ellinwood, as evidenced by Desmaris and Schultz do not disclose wherein the TPP1 polypeptide is expressed in the cerebellum.  However, Davidson discloses following transduction and expression in ependymal cells, recombinant TPP1 is expressed in the cerebellum (Example 1, page 31).
With regard to claims 37 and 38, Ellinwood discloses the AAV particles are AAV5 and AAV2 particles according to Desmaris, 2004 (page 257-258, reference 20 therein).  Desmaris is cited solely to show that the IDUA enzyme was encoded on a nucleic acid that is flanked by a pair of AAV ITRS (see page 69 “Adenoassociated Virus Vector Construction and Production” Section of Desmaris).  Thus, the AAV5 and 2 particles encoding IDUA and NAGLU are flanked by AAV 5 and 2 ITRS.
With regard to new claim 58, directed to wherein the TPP1 protein is encoded by SEQ ID NO:5, Ellinwood, Ciron, nor Davidson disclose the peptide sequence encoded by TPP1.  Lobel discloses TPP1 is encoded by SEQ ID NO: 3 therein, is 100% identical to instantly claimed SEQ ID NO:5.  It would have been obvious select the known amino acid sequence for TPP1 disclosed in the prior art.


Claims 15 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Ellinwood (of record), as evidenced by Desmaris (of record) and Schultz (of record), in view of Ciron (of record), Davidson (of record) and Lobel (of record), as applied to 1, 4, 6-8, 10-14, 16, 18-20, 21-22, 24-28, 30, 36-38 and 58 above, and further in view of US Patent Application No. 2013/0195801 to Gao (of record).  The claims encompass an embodiment wherein the AAV particles contact endothelial cells (claim 15) and wherein the AAV particles are administered at a dose of about 108 vg/kg to 1015 vg/kg (claim 32).  
The disclosures of Ellinwood, as evidenced by Desmaris and Schultz, in view of Ciron, Davidson and Lobel are applied as in the 103 rejection above.  Ellinwood as evidenced by Desmaris and Schultz, in view of Ciron, Davidson and Lobel render obvious a method of treating a lysosomal storage disorder by administering AAV particles encoding a lysosomal hydrolase TPP1 to the brain of a mammal, and further administering 2 immunosuppressive agents before administering the AAV particles.  The cited art does not disclose wherein the AAV particles contact an endothelial cell, as required by instant claim 15.  Ellinwood discloses the total dosages in vector genomes/animal (Table 1), but does not provide the information in viral genomes/kg, as required by instant claim 32.
Gao discloses methods of administering AAV particles to the CNS for gene therapy (Abstract).  Gao discloses the AAV particles can encode therapeutic transgenes, including those to treat lysosomal storage diseases (paragraph [0069], [0097]).  Gao discloses the route of administration includes administering directly to the spine or brain via injection (paragraphs [0066]-[0067]).  Gao discloses delivery to the CNS includes wherein the AAV particles contact, transduce and express the transgene in endothelial cells (paragraph [0236]).  Gao discloses the dosing required to achieve a desired or therapeutic effect can be provided as vector genomes/kilogram of body weight, and is determined by route of administration, level of gene expression required, specific disease, stability of the gene product.  Gao “one of skill in the art can readily determine a rAAV virion dose range to treat a subject having a particular disease or disorder based on the aforementioned factors, as well as other factors that are known in the art” (paragraph [0104]).  Gao discloses in some cases the AAV are administered at a dose of 1010-1015 viral genomes /kg (paragraph [0104]).
It would have been obvious to combine the disclosure of Ellinwood, as evidenced by Desmaris and Schultz, taken in view of Ciron, Davidson and Lobel on methods of treating lysosomal storage disorders with immunosuppressant therapy further with the disclosure of Gao.  A skilled artisan would have looked to the disclosure of Gao on parameters of AAV delivery to CNS, including types of cells that can be transduced and dosages.  See MPEP 2143 (I)(A) and (E): Combining prior art elements according to known methods to yield predictable results; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, all of the parameters are known in the art, just not in a single reference.  In combination each element merely performs that same function as it does separately.  Further, Goa provides a finite number of identified, predictable solutions for AAV expression and the dosages, and discloses that the skilled artisan can figure out effective amounts depending on need.  Thus, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the claimed elements were known in the art of AAV delivery to the CNS at the time of the invention. 

Claims 29 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Ellinwood (of record), as evidenced by Desmaris (of record) and Schultz (of record), in view of Ciron (of record), Davidson (of record) and Lobel (of record), as applied to 1, 4, 6-8, 10-14, 16, 18-20, 21-22, 24-28, 30, 36-38 and 58, and further in view of Wang et al. Sustained AAV-mediated Dystrophin Expression in a Canine Model of Duchenne Muscular Dystrophy With a Brief Course of immunosuppression.  Molecular Therapy, 2007. 15(6):1160-1166, of record, stated on Applicant’s IDS dated 10/21/19 (of record).  The claims encompass wherein the cyclosporine is administered at a dosage of about 5-20 mg/kg twice a day for a period of at least 3 months (claim 29) and wherein the mycophenolate is administered at a dosage of about 5-20 mg/kg/day (claim 31).  
The disclosures of Ellinwood, as evidenced by Desmaris and Schultz, in view of Ciron, Davidson and Lobel are applied as in the 103 rejection above.  Ellinwood as evidenced by Desmaris and Schultz, in view of Ciron, Davidson and Lobel render obvious a method of treating a lysosomal storage disorder by administering AAV particles encoding a lysosomal hydrolase IDUA or NAGLU to the brain of a mammal, and further administering 2 immunosuppressive agents before administering the AAV particles.  The cited art does not disclose wherein the cyclosporine is administered at a dosage of about 5-20 mg/kg twice a day for a period of at least 3 months ( as required by instant claim 29) and wherein the mycophenolate is administered at a dosage of about 5-20 mg/kg/day (as required by instant claim 31).
Wang discloses a method of administering AAV vectors encoding a transgene to dogs, wherein administering the immunosuppressants cyclosporine and mycophenolate are administered before AAV administration, and wherein the administration of the immunosuppressants permits long term and robust expression of the encoded transgene (Abstract, page 1161).   Wang discloses wherein the cyclosporine is administered at 5 mg/kg, twice a day for 3 months; and wherein the mycophenolate is administered at a dosage of 7.5 mg/kg twice a day (see page 1116, FIG 1).
It would have been obvious to the skilled artisan to combine the disclosure of Ellinwood, as evidenced by Desmaris and Schultz, in view of Ciron, Davidson and Lobel on methods of treating lysosomal storage disorders with immunosuppressant therapy further with the disclosure of Wang on an immunosuppressant regimen that results in long term and robust expression of a transgene expressed from AAV particles.  A skilled artisan would have looked to the disclosure of Wang on parameters of immunosuppressant regimens used during AAV delivery which was known to result in long term and robust transgene expression.  See MPEP 2143 (I)(A) and (E): Combining prior art elements according to known methods to yield predictable results; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, all of the parameters are known in the art, just not in a single reference.  In combination each element merely performs that same function as it does separately.  Further, Wang provides a finite number of identified, predictable solutions for immunosuppression regimens and dosages.  Thus, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the claimed elements were known in the art of AAV delivery at the time of the invention. 

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejections over Ciron, as evidenced by Desmaris and Schultz, and further in view of Davidson and Lobel have been fully considered but are not persuasive.  Applicant argues that there would be no motivation to combine the cited references with any expectation of success.  At page 11, Applicant argues that while Davidson discloses TPP1 in an adenoviral vector to treat TPP-1 deficiency in dogs in vivo, Davidson does not teach use of immunosuppressive agents.  Thus, Applicant argues that Davidson does not teach the claimed invention.
The Examiner is not convinced of error.  The use of two immunosuppressants was provided by the teachings of Ciron –the primary art used in the rejection- and the claims are rendered obvious when considered in combination as a whole.   Ciron discloses AAV particles encoding a lysosomal hydrolase to treat a lysosomal storage disorder in combination with immunosuppressive therapy administered prior to AAV administration results in a reduction in neutralizing antibody response.  Davidson discloses lysosomal storage diseases are generally caused by an enzyme deficiency (page 29).  Davidson discloses late infantile neuronal ceroid lipofuscinosis (LINCL) is a lysosomal storage disease caused by a deficiency of TPP1 (page 29).  It would have been obvious to the skilled artisan to administer AAV particles encoding TPP1 in a method of treating a lysosomal storage disorder with immunosuppressants, wherein the immunosuppressants are administered prior to the AAV particles.  A skilled artisan would have been motivated to use the immunosuppressants of Ciron with the methodology of Davidson, as Ciron discloses use of immunosuppressants prevents immune responses to the recombinant proteins, increases viral vector concentration and distribution in the brain, and results in fewer neurological lesions, and that its technology can be extended to other lysosomal storage disorders.  
Applicant argues that Ciron, as evidenced by Desmaris and Schultz, does not remedy the deficiencies of Davidson, because Ciron only speculates its treatment can be used with other lysosomal storage disorders, and that Ciron suggest other alternatives instead of the immunosuppressive regimen therein.  Thus, Ciron cannot successfully predict whether the immune response seen in its treatment would actually be extended to other diseases.
The Examiner is not persuaded.  Even if Ciron states there is some uncertainty in its results if used with treatment of other lysosomal storage disorders does not undermine the rejection.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  MPEP 2143.02(II).  Applicant has provided no evidence to suggest that Ciron’s would not work. 
However, Ciron articulates a mechanism for the development for the side effects seen, and tests an immunosuppressive regiment which aids in reducing those side effects.  Ciron discloses its methodology is a way to deal with the immunological side effects seen from gene therapy protocols for lysosomal storage disorders, when therapies are administered to the brain, which create enzyme gradients and which aren’t diminished using precise stereotactic injections alone:
	“Gene therapy for neuropathology associated with lysosomal diseases relies on the creation of discrete sources of the missing enzyme with the expectation that spreading to distant locations will deliver the corrective factor to broad regions of the brain.  In contrast with a normal brain, in which enzyme activity level is homogeneous, gene therapy induces gradients of enzyme concentration, which may result in uneven correction of lesions.  Estimation of the minimal number of stereotactic vector injections that would allow a therapeutic effect in the entire brain required comprehensive investigation of vector biodistribution, enzyme activity, and pathology severity throughout the encephalon of each treated dog.”  Page 211, left column, first full paragraph.
	“Our study indicates that two stereotactic injections of AAV vectors coding for hIDUA in each hemisphere of young MPSI dogs resulted in broad AAV vector genome dispersion, efficiency IDUA delivery, reduced pathology, and improvement of disease biochemical markers in most parts of the encephalon.  These data extend previous observations made in mice into a pathologically more relevant large animal model and strengthen the therapeutic potential of gene therapy for neurological manifestations associated with Hurler’s syndrome and possible other lysosomal storage disorders.  Our findings also provide evidence for an immune response against IDUA and genetically modified brain cells synthesizing the enzyme, an issue not previously documented and that emphasizes the need for efficient immunosuppression to prevent severe unwanted side effects.” Page 210, right column, last paragraph, bridging page 211.

Thus, in the LINCL dog, AAV2-CLN2 gene transfer resulted in TPP1 protein replenishment to many areas of the brain, and the results indicated that AAV2-CLN2 gene transfer provided significant therapeutic effects, reduced or delayed symptoms and improved the quality of life for the LINCL dogs.
Thus, Ciron teaches the methodology of gene therapy, when replacing the enzyme associated with the lysosomal storage disorder, can produce an immunological response to the vector, enzyme and/or modified cells, and the use of two immunosuppressive agents administered prior to gene therapy aided in reducing the immune response.  Ciron also suggests the therapy can be used in other gene therapy protocols when treating other lysosomal disorders.
With regard to Lobel, Applicant argues Lobel does not teach or suggest the administration of AAV vectors encoding TPP1, and thus does not sure the deficiencies of the cited art. The Examiner is not convinced of error.  The use of two immunosuppressants was provided by the teachings of Ciron, and the claims are rendered obvious when considered in combination as a whole.  Ciron discloses improved physiological results in animals treated with two immunosuppressants prior to AAV administration in methods of treating lysosomal storage disorders, and Lobel was cited to show that AAV particles encoding TPP1 were known, and that use of an immunosuppressant in conjunction with the AAV TTP1 was known to have a beneficial effect on the methodology.  
With regard to Gao, Applicant argues Gao does not teach or suggest the administration of AAV vectors encoding TPP1, and thus does not sure the deficiencies of the cited art. The Examiner is not convinced of error.  The use of two immunosuppressants was provided by the teachings of Ciron, and the claims are rendered obvious when considered in combination as a whole.  Ciron discloses improved physiological results in animals treated with two immunosuppressants prior to AAV administration in methods of treating lysosomal storage disorders, and Gao was cited to show parameters of AAV delivery to CNS, including types of cells that can be transduced and dosages.
With regard to Wang, Applicant argues Wang does not teach or suggest the administration of AAV vectors encoding TPP1, and thus does not sure the deficiencies of the cited art. The Examiner is not convinced of error.  The use of two immunosuppressants was provided by the teachings of Ciron, and the claims are rendered obvious when considered in combination as a whole.  Ciron discloses improved physiological results in animals treated with two immunosuppressants prior to AAV administration in methods of treating lysosomal storage disorders, and Wang was cited to show an immunosuppressant regimen that results in long term and robust expression of a transgene expressed from AAV particles.

With regard to the combination of references in light of Ellinwood, Applicant argues that the immunosuppressive regimen of Ellinwood results in negative side effects, including at least requiring euthanasia of the treated dogs.  Thus, Applicant argues that one of skill in the art would not regard the disclosure of Ellinwood as an appropriate immunosuppressive treatment, as taught by Lobel.  The Examiner is not persuaded.  The entire disclosure of Ellinwood is directed to the benefits of using immunosuppression as an improvement to treating lysosomal disorders using gene therapy.  Nowhere within Ellinwood does Ellinwood suggest the side effects are so severe that immunosuppression should be abandoned.  Rather, Ellinwood concludes, “There results unambiguously indicate that effective immunosuppression will be mandatory for treatment safety and efficacy in children” (page 257).
Applicant argues Ellinwood “clearly and unambiguously states “[t]he devastating natural course of this disease may mitigate consideration of such an approach to therapy, in spite of the known or potential and unforeseeable risks of gene therapy, in addition to the well-documented risks of immunosuppression” (Ellinwood, page 257, right column, emphasis added).
Applicant argues “Ellinwood teaches that immunosuppression is “mandatory” in order for their gene therapy protocol to be effective, but it must also be noted that Ellinwood teaches that this immunosuppression also can induce severe side effects.  Applicant argues that one of skill in the art would be discouraged from adopting immunosuppression because of this risk.  Thus, Applicant asserts, when Ellinwood is considered, as a whole, and “In view of the well-established danger of combining gene therapy and immunosuppression” a skilled artisan would not have been motivated to use this strategy in view of the severe toxicity observed in large animal studies” Page 16 of the Reply dated 6/02/22).
The Examiner is not convinced of error. As shown by Applicant, Ellinwood acknowledged the potential risks associated with gene therapy and immunosuppression, but, the “devastating” effects of the disease warrants consideration of even risky technology:
“The extensive study in dogs provides large animal validation for a treatment of central nervous system manifestations of MPSI and MPSIIIB in affected children using AAV-mediated gene therapy directed to the brain.  Patients with MPSIII represent the group of neuropathic MPS patients with the most urgent need for an effective treatment that targets the brain.  Indeed, in contrast to MPSI, MPSIII does not appear to be improved by hematopoietic stem cell transplantation and is not associated with severe peripheral manifestations.  The devastating natural course of this disease may mitigate consideration of such an approach to therapy, in spite of the known or potential and unforeseeable risks of gene therapy, in addition to the well-documented risks of immunosuppression” Page 257, second column.
Thus, Ellinwood discloses the severity of a lysosomal disease warrants consideration of therapies with potential side effects such as AAV-gene therapies and immunosuppression.
With regard to the remaining rejections, Applicant argues that the cited references do not cure the deficiencies of the cited art. The Examiner disagrees, for the reasons stated in the rejections.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 10-16, 18-22, 24-33, 36-38 and new claim 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,391,184 in view of 
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410.
OR 
Ellinwood et al. Safe, Efficient, and Reproducible Gene Therapy of the Brain in the Dog Models of Sanfilippo and Hurler Syndromes.  Molecular Therapy, 2011.  19(2):251-259, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410;
AND 
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, and,
WO2012/135857 to Davidson and US Patent No. 6,302,685 to Lobel; and
US Patent Application No. 2013/0195801 to Gao; and
Wang et al. Sustained AAV-mediated Dystrophin Expression in a Canine Model of Duchenne Muscular Dystrophy With a Brief Course of immunosuppression.  Molecular Therapy, 2007. 15(6):1160-1166, of record, stated on Applicant’s IDS dated 10/21/19.
The disclosures of Ciron, Desmaris and Schultz in view of Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Ellinwood, Desmaris, Schulz in view of Ciron, Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Gao and Wang are applied as in the 103 rejections above.

Instant claim 1 is directed to a method of treating a mammal with a lysosomal storage disease comprising administering to the brain or the spine, an AAV encoding a lysosomal hydrolase and at least a first of cyclosporine, and a second immunosuppressant of mycophenolate or MMF, wherein at least one of the immunosuppressants are administered before administering the AAV, wherein the lysosomal hydrolase is TPP1, and wherein a neutralizing antibody response in said mammal is reduced by administration of said first and second immunosuppressive agent.  Instant claims 12 and 14 require wherein the AAV vectors contact the cerebrospinal fluid such that the AAV vector transduces cells and secretes the hydrolase into the CSF.  Instant claim 11 requires wherein the AAV vectors are administered to the cisterna magna, brain ventricle, etc.  Instant claims 18-20 are directed to treating a human. Instant claim 6 requires wherein the immunosuppressant is mycophenolate.
Claims 1 and 2 of US Patent No 10,391,184 are directed to methods of delivering an rAAV encoding TPP1 to the brain or spinal fluid of a primate mammal, wherein the method also comprises administering an immunosuppression agent. Claim 10 requires wherein the immunosuppressant is mycophenolate.
Thus, the instant claims are an obvious variant of the claims of the earlier patent.  To the extent that the instant claims require two immunosuppressants that is known from the prior art, as taught by Ciron and/or Ellinwood.  
Instant claims 4, 6-8, 10-16, 18-22, 24-33, 36-38 and 58 are obvious over and similar in scope to patented claims 3-20 or are obvious over the cited art, as iterated above in the 103 rejections, the content of which is incorporated herein in their entirety.

Claims 1, 4, 6-8, 10-16, 18-22, 24-33, 36-38 and new claim 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-16, 18-19, 26, 28-29, 31, 33-35 and 38-41 of copending Application No. 16/457332 in view of
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410.
OR 
Ellinwood et al. Safe, Efficient, and Reproducible Gene Therapy of the Brain in the Dog Models of Sanfilippo and Hurler Syndromes.  Molecular Therapy, 2011.  19(2):251-259, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410;
AND 
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, and,
WO2012/135857 to Davidson and US Patent No. 6,302,685 to Lobel; and
US Patent Application No. 2013/0195801 to Gao; and
Wang et al. Sustained AAV-mediated Dystrophin Expression in a Canine Model of Duchenne Muscular Dystrophy With a Brief Course of immunosuppression.  Molecular Therapy, 2007. 15(6):1160-1166, of record, stated on Applicant’s IDS dated 10/21/19.
The disclosures of Ciron, Desmaris and Schultz in view of Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Ellinwood, Desmaris, Schulz in view of Ciron, Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Gao and Wang are applied as in the 103 rejections above.

Claims 1-8, 11-16, 18-19, 26, 28-29, 31, 33-35 and 38-41 of the ‘332 Application are directed to methods of administering AAV particles to the brain of a mammal, wherein the AAV encodes a lysosomal hydrolase, including TPP1, and wherein the method further comprises administration of an immunosuppressant, and wherein the mammal treated is a human.
The claims of the application do not require wherein the immunosuppressants are cyclosporine and MMF, and are administered prior to AAV administration.  However, administration of cyclosporine and MMF prior to administration of an AAV vector encoding a lysosomal hydrolase, including TPP1, is known from the prior art, as taught by Ciron and/or Ellinwood.
Instant claims 4, 6-8, 10-16, 18-22, 24-33, 36-38 and 58 are obvious over and similar in scope to application ‘332 claims 1-8, 11-16, 18-19, 26, 28-29, 31, 33-35 and 38-41 are obvious over the cited art, as iterated above in the 103 rejections, the content of which is incorporated herein in their entirety.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 6-8, 10-16, 18-22, 24-33, 36-38 and new claim 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 51 -57, 60-61, 65 of copending Application No. 16/344,298 in view of
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410.
OR 
Ellinwood et al. Safe, Efficient, and Reproducible Gene Therapy of the Brain in the Dog Models of Sanfilippo and Hurler Syndromes.  Molecular Therapy, 2011.  19(2):251-259, as evidenced by Desmaris et al. Prevention of Neuropathology in the Mouse Model of Hurler Syndrome. Annals of Neurology, 2004. 56:68-76 and evidenced by Schultz et al.  Clarifying Lysosomal Storage Disease.  Trends In Neurosciences, 2011.  34(8):401-410;
AND 
Ciron et al. Gene Therapy of the Brain in the Dog Model of Hurler’s Syndrome.  American Neurological Association, 2006.  204-213, and,
WO2012/135857 to Davidson and US Patent No. 6,302,685 to Lobel; and
US Patent Application No. 2013/0195801 to Gao; and
Wang et al. Sustained AAV-mediated Dystrophin Expression in a Canine Model of Duchenne Muscular Dystrophy With a Brief Course of immunosuppression.  Molecular Therapy, 2007. 15(6):1160-1166, of record, stated on Applicant’s IDS dated 10/21/19.
The disclosures of Ciron, Desmaris and Schultz in view of Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Ellinwood, Desmaris, Schulz in view of Ciron, Davidson and Lobel are applied as in the 103 rejections above.
The disclosures of Gao and Wang are applied as in the 103 rejections above.

Claims 1-10, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 51 -57, 60-61, 65 of the ‘298 Application are directed to methods of administering AAV particles to the brain of a mammal, wherein the AAV encodes a lysosomal hydrolase, including TPP1, and wherein the mammal treated is a human.
The claims of the application do not require wherein the method further administers one or more immunosuppressants wherein the immunosuppressants are cyclosporine and MMF, prior to administering the AAV.  However, administration of cyclosporine and MMF prior to administration of an AAV vector encoding a lysosomal hydrolase, including TPP1, is known from the prior art, as taught by Ciron and/or Ellinwood.
Instant claims 4, 6-8, 10-16, 18-22, 24-33, 36-38 and 58 are obvious over and similar in scope to application ‘298 claims 2-10, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 51 -57, 60-61, 65 or are obvious over the cited art, as iterated above in the 103 rejections, the content of which is incorporated herein in their entirety.
This is a provisional nonstatutory double patenting rejection.

RESPONSE TO ARGUMENTS
Applicant’s request that the double patenting rejections be held in abeyance until allowable subject matter is indicated.  Applicants’ request to hold this rejection in abeyance is noted and denied.  See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Conclusion
No claims are allowed.  No claims are free of the prior art.


FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633